DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The recitations “the elevated temperature is 300 °C or more” (claim 25) and “the elevated temperature is 755 °C or more” (claim 26) are not commensurate with written 

    PNG
    media_image1.png
    328
    933
    media_image1.png
    Greyscale

	
	In addition, there are some paragraphs mentioned about temperature, e.g. “at temperature between 500-700 °C” (i.e. refer to substrate temperature, page 10, lines 27-28); “temperature of 100 to 500 °C” (i.e. refer to annealing temperature, page 11, line 32); “temperature of 300 to 500 °C” (i.e. refer to annealing temperature, page 13, line 7); “in the range 300 to 700 °C” (i.e. refer to growth temperature, page 22, line 7); “in the range of 600 to 1200 °C” (i.e. refer to substrate temperature, page 24, line 11); and “typically 755 °C” (i.e. refer to substrate temperature, page 36, line 7).  However, the foregoing temperatures are either referring to substrate temperature, annealing temperature or growth temperature, which is not necessary equivalent to “elevated temperature” associated with plasma treatment with nitrogen gas.  Note that, in the semiconductor structure processing, it can be treating the graphitic substrate with a first temperature, and having intermediate processing steps after the treating step followed by re-heating the substrate with a second temperature to grow the nanowires, wherein the first temperature is different from the second temperature.   
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitations “100 °C or more” (claim 23), “300 °C or more” (claim 25) and “755 °C or more” (claim 26) render indefinite as to the upper limit has not been clearly defined.  For example, “755 °C or more” may refer to 2000 °C, which is more than 755 °C.  An acceptable recitation would be like -- between 100 and 500 °C --, or – at least 500 °C --. 
 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 2, 7-10, 12-14 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Weman et al. (WO 2012/080252 = JP-2014-506222) in view of Yoshihiro et al. (JP 2007051327).
In re claim 2, Weman et al. teach a process for growing nanowires comprising: 
providing a graphitic substrate (p.1, line 4 and p.4, lines 3-4) and treating the graphitic substrate at an elevated temperature with nitrogen plasma (i.e. treating with plasma using NO2 as the precursor for surface modification, p.8, lines 14-16 and claims 8 and 18); and
growing a plurality of semiconductor group III-V nanowires on the graphitic substrate (p. 4, line 29 through p. 5, line 10).	
	The only difference between Weman’s teachings and the claimed invention is that Weman et al. are silent as to the nitrogen plasma treatment, using nitrogen gas as the precursor, for forming atomic steps/ledges on the graphitic substrate.  In this regard, although Weman et al. teach using NO2 as the precursor, Yoshihiro et al. teach the similar nitrogen plasma treatment to the graphitic substrate, wherein Yoshihiro et al. suggested that either NO2 or nitrogen gas (N2) can be used for the same purpose (i.e. plasma treating the graphitic substrate, see English translation underlined phrases, on pages 1-3, 5 and 9).    
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute NO2 of Weman et al. with 2 for the same purpose (i.e. treating graphitic substrate).   
	As far as forming “atomic steps/ledges” as the result of treating the graphitic substrate with the plasma using nitrogen gas as the precursor is concerned, claim 1 did not recite any specific operating parameter(s) associated with the nitrogen plasma that would patentably distinguishable  from Weman’s teachings.  	Since all the claimed processing steps would operate in the same manner as that of Wemans teachings in view of Yoshihiro et al, including the nitrogen plasma treatment using nitrogen gas as the precursor, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that performing the same known technique (i.e. performing nitrogen plasma treatment using nitrogen gas as the precursor) on the same element (i.e. graphitic substrate) would result in the predictable results of forming atomic steps/ledges.  (Refer to KSR v. Teleflex)

	In re claim 7, Weman et al. in view of Yoshihiro et al. teach that the plurality of semiconducting group III-V nanowires are grown epitaxially (p. 1, lines 3-6) from the treated graphitic substrate.

	In re claim 8, Weman et al teach that said graphitic substrate has a thickness of up to 20 nm (p. 7, line 27).

	In re claim 9, Weman et al teach that the plurality of semiconducting group III-V nanowires are doped (p.13, line 27).

	In re claim 10, Weman et al teach that the plurality of semiconductor group III-V nanowires are core-shell nanowires (p. 20, lines 26-32).

	In re claim 12, Weman et al. teach that the plurality of semiconducting group III-V nanowires are grown with or without the presence of a catalyst (p.16, lines 6-7 and p. 19, lines 26-28).

	In re claim 13, Weman et al. teach that the plurality of semiconducting group III-V nanowires are GaN or AlN (p. 13, lines 18-20).

	In re claim 14, Weman et al. teach that the plurality of semiconducting group III-V nanowires are grown in the [111] (for cubic crystal structure) or [0001] (for hexagonal crystal structure) direction (p.8, lines 29-32; p. 15, lines 3-5).

	In re claim 22, Weman et al. did not explicitly teach that the plurality of semiconductor group III-V nanowires comprises AlGaN, InGaN or AlGaInN, Weman et al., however, do teach that III-V group elements comprises group III elements including Al, Ga, In and group V including N; and further suggested that although the preferred nanowire compounds are binary, such as GaN or AlN, ternary nanowires or quaternary nanowires can be grown with the same method without restriction (page 13, lines 18- claimed compound AlGaN, InGaN are ternary compounds and AlGaInN is a quaternary compound, wherein elements Al, Ga, In and N are taught in Weman et al.   Therefore, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to grow AlGaN, InGaN or AlGaInN on the treated graphic substrate without restriction, as Weman et al. provide the motivation to do so.  

	In re claim 23, Yoshihiro’s teachings would remedy the deficiencies of Weman et al. because Yoshihiro et al. teach that the elevated temperature can be in the range of 50~350 °C (page 2 of the English translation in Yoshihiro), which overlaps the claimed range of 100 °C or more.

	In re claim 24, Weman et al. in view of Yoshihiro et al. teach the claimed limitations, in view of rejection against claims 22 and 23 (note: claim 22 involves III-V compound and claim 23 involves elevated temperature).

	In re claim 25, Yoshihiro’s teachings would remedy the deficiencies of Weman et al. because Yoshihiro et al. teach that the elevated temperature can be in the range of 50~350 °C (page 2 of the English translation in Yoshihiro), which overlaps the claimed range of 300 °C or more.

s 2, 7-15, 18 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weman et al. (US 2015/0076450) in view of Yoshihiro et al. (JP 2007051327).
	In re claim 2, Weman et al. teach a process for growing nanowires comprising: 
providing a graphitic substrate ([0008], [0034]) and treating the graphitic substrate at an elevated temperature with nitrogen plasma (i.e. treating with plasma using NO2 as the precursor for surface modification, [0050]); and
growing a plurality of semiconductor group III-V nanowires on the graphitic substrate ([0012], [0081]).	
	The only difference between Weman’s teachings and the claimed invention is that Weman et al. are silent as to the nitrogen plasma treatment, using nitrogen gas as the precursor, for forming atomic steps/ledges on the graphitic substrate.  In this regard, although Weman et al. teach using NO2 as the precursor, Yoshihiro et al. teach the similar nitrogen plasma treatment to the graphitic substrate, wherein Yoshihiro et al. suggested that either NO2 or nitrogen gas (N2) can be used for the same purpose (i.e. plasma treating the graphitic substrate, see English translation underlined phrases, on pages 1-3, 5 and 9).    
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute NO2 of Weman et al. with nitrogen gas as the precursor of the plasma treatment, as taught by Yoshihiro et al., for treating the graphitic substrate, as nitrogen gas is the art-recognized equivalent precursor to NO2 for the same purpose (i.e. treating graphitic substrate).   
specific operating parameter(s) associated with the nitrogen plasma that would patentably distinguishable  from Weman’s teachings.  	Since all the claimed processing steps would operate in the same manner as that of Wemans teachings in view of Yoshihiro et al, including the nitrogen plasma treatment using nitrogen gas as the precursor, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that performing the same known technique (i.e. performing nitrogen plasma treatment using nitrogen gas as the precursor) on the same element (i.e. graphitic substrate) would result in the predictable results of forming atomic steps/ledges.  (Refer to KSR v. Teleflex)
	
	In re claim 7, Weman et al. in view of Yoshihiro et al. teach that the plurality of semiconducting group III-V nanowires are grown epitaxially ([0040], [0075], [0081]) from the treated graphitic substrate.

	In re claim 8, Weman et al teach that said graphitic substrate has a thickness of up to 20 nm ([0046]).

	In re claim 9, Weman et al teach that the plurality of semiconducting group III-V nanowires are doped ([0080], [0083]).

	In re claim 10, Weman et al teach that the plurality of semiconductor group III-V nanowires are core-shell nanowires ([0085], [0131]).

	In re claim 11, Weman et al. teach that a graphitic top contact layer is present on top of the plurality of semiconductor group III-V nanowires ([0019], [0039], [0120]).

	In re claim 12, Weman et al. teach that the plurality of semiconducting group III-V nanowires are grown with or without the presence of a catalyst ([0001], [0015], [0115]).

	In re claim 13, Weman et al. teach that the plurality of semiconducting group III-V nanowires are GaN or AlN ([0081]).

	In re claim 14, Weman et al. teach that the plurality of semiconducting group III-V nanowires are grown in the [111] (for cubic crystal structure) or [0001] (for hexagonal crystal structure) direction ([0056]).

	In re claim 15, Weman et al. teach that the plurality of semiconducting group III-V nanowires comprises a tunnel junction (i.e. p-n junction, [0085]).

	In re claim 18, Weman et al. teach that the plurality of semiconducting group III-V nanowires are grown axially and therefore formed from a first section (i.e. p-type doped core) and a second section (i.e. an n-doped core), wherein the first section and 

	In re claim 22, Weman et al. did not explicitly teach that the plurality of semiconductor group III-V nanowires comprises AlGaN, InGaN or AlGaInN, Weman et al., however, do teach that III-V group elements comprises group III elements including Al, Ga, In ([0077]) and group V including N ([0078]); and further suggested that although the preferred nanowire compounds are binary, such as GaN or AlN, ternary nanowires or quaternary nanowires can be grown with the same method without restriction ([0082]).  In this regard, claimed compound AlGaN, InGaN are ternary compounds and AlGaInN is a quaternary compound, wherein elements Al, Ga, In and N are taught in Weman et al.   Therefore, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to grow AlGaN, InGaN or AlGaInN on the treated graphic substrate without restriction, as Weman et al. provide the motivation to do so.  

	In re claim 23, Yoshihiro’s teachings would remedy the deficiencies of Weman et al. because Yoshihiro et al. teach that the elevated temperature can be in the range of 50~350 °C (page 2 of the English translation in Yoshihiro), which overlaps the claimed range of 100 °C or more.

In re claim 24, Weman et al. in view of Yoshihiro et al. teach the claimed limitations, in view of rejection against claims 22 and 23 (note: claim 22 involves III-V compound and claim 23 involves elevated temperature).

	In re claim 25, Yoshihiro’s teachings would remedy the deficiencies of Weman et al. because Yoshihiro et al. teach that the elevated temperature can be in the range of 50~350 °C (page 2 of the English translation in Yoshihiro), which overlaps the claimed range of 300 °C or more.

	In re claim 26, Weman et al. teach that the selection of the temperature is nanowire material dependent ([0099]). Therefore, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to choose the proper elevated temperature as claimed to achieve the claimed invention for a reasonable expectation of success.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weman et al. (WO 2012/080252) in view of Yoshihiro et al (JP ‘1327), as applied to claim 2 above, and further in view of Weman et al. (US 2015/0076450).
	In re claim 11, Weman et al. (WO ‘252) in view of Yoshihiro et al are silent as to a graphitic top contact layer being present on top of the plurality of semiconductor group III-V nanowires. Weman et al. (WO’252) further teach that the process is to manufacture nano-optoelectronic or light emitting diodes (p. 21).  Weman et al. (US ‘450), however, in an analogous art of making nano-optoelectronic or light emitting diodes ([0001]), 
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to further forming the graphitic top contact layer on top of the plurality of semiconductor group III-V nanowires of Weman et al. (WO ‘252) in view of Yoshihiro et al. with the suggestion of Weman (US ‘450) for purpose of making the opto-electronic device. 
	

Allowable Subject Matter
11.	Claims 3-6 and 21 are allowed.
12.	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the inventions taught by Kim et al..  The improvement comprises: exposing said Al layer or nanoscale Al islands to a flux of at least one group V species, thereby forming a buffer layer or nanoscale islands of Al-group V compound(s) (claim 3); providing a graphitic substrate and treating said graphitic substrate with oxygen plasma or with ozone to form atomic steps/ledges on the graphitic substrate surface and/or so as to form graphene oxide with epoxide groups (C-O) on its surface; annealing the treated substrate of step (I) in the presence of hydrogen to convert at least a portion of said C-O oxidizing at least the top part of said Al layer to form an oxidized Al layer; depositing on said oxidized Al layer an amorphous Si layer; and heating in order to cause an interchange of the Al layer and amorphous Si layer, and metal-induced-crystallization (MIC) of the amorphous Si to form a crystallized Si layer (claim 6).

Response to Arguments
14.	Applicant’s arguments submitted on 11/8/21 have been considered but are moot because the new ground of rejection would read the claimed invention.
	Applicant ‘s arguments submitted on 11/8/21 mainly are on the ground that Weman et al. teach treating the graphitic substrate with a plasma formed from NO2.
While it is the true statement that the plasma in Weman reference is formed from NO2, not formed from nitrogen gas, the second reference, Yoshihiro et al, teach plasma treating the graphitic substrate with either NO2 or nitrogen gas, as stated above.   In other words, Yoshihiro et al. teach that nitrogen is the art-recognized equivalent to NO2 for treating graphitic substrate.  Thus, Yoshihiro teachings can be combined to Weman reference to meet the claimed invention.   

	Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 19, 2021



/HSIEN MING LEE/